Exhibit 99.1 M/I Homes Reports Second Quarter Results Columbus, Ohio (July 31, 2007) - M/I Homes, Inc. (NYSE:MHO) announced results for the second quarter and six months ended June 30, 2007. The Company reported a net loss of $42.6 million and a loss per common share of $3.05 in 2007’s second quarter, compared to net income of $18.3 million and diluted earnings per share of $1.29 in last year’s second quarter.Included in the Company’s 2007 second quarter loss are pre-tax charges totaling $72.1 million as follows: (i) land-related impairment and abandonment charges of $64.2 million; (ii) joint venture investment write-offs of $2.7 million; and (iii) $5.2 million for the write-off of acquisition intangibles.Exclusive of the $3.20 per share impact of these charges, the Company would have earned $0.15 per common share in the quarter.The Company reported a net loss of $40.4 million for the first half of 2007, or $2.89 per common share, compared to net income of $34.7 million, or diluted earnings per share of $2.43 in the same period a year ago. The Company delivered 755 homes in the second quarter compared to 987 in same period of 2006, down 24%.Homes delivered for the six-months ended June 30, 2007 decreased 20% to 1,459 from 1,819 in 2006.New contracts for 2007’s second quarter were 688, down 10% from 2006’s second quarter of 764.For the first six-months, 2007’s new contracts declined 14% to 1,630 from 1,901 in 2006.The Company had 161 active communities at June 30, 2007 compared to 165 at June 30, 2006.The sales value of backlog of homes at June 30, 2007 was $554 million with backlog units of 1,694 and an average sales price of $327,000.The backlog of homes at June 30, 2006 had a sales value of $1.025 billion with backlog units of 2,889 and an average sales price of $355,000. Robert H. Schottenstein, Chief Executive Officer and President, commented, “As I mentioned earlier this month in our units release, we continue to face challenging conditions in most of our markets.Increasing inventory of new and existing homes, credit tightening and weakening consumer sentiment have led to further price competition and margin compression.Notwithstanding these conditions, our business, excluding impairments and write-offs, produced gross margins of 22% and net income of approximately $7 million in the first half of 2007.We also reduced our owned lot count from 2006’s year-end by 9%.We continue to employ a predominantly defensive operating strategy to manage through this downturn.” The Company will broadcast live its earnings conference call today at 4:00 p.m. EDT.To hear the call, log on to the M/I Homes’ website at mihomes.com, click on the “Investors” section of the site, and select “Listen to the Conference Call.”The call, along with any applicable reconciliation of non-GAAP financial measures, will continue to be available on our website through July 31, 2008. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered nearly 70,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois; Indianapolis, Indiana; Tampa, Orlando and West Palm Beach, Florida; Charlotte and Raleigh, North Carolina; Delaware; and the Virginia and Maryland suburbs of Washington, D.C. Certain statements in this Press Release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the Risk Factors section in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.All forward-looking statements made in this Press Release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Press Release will increase with the passage of time.The Company undertakes no duty to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent filings, releases or presentations should be consulted. Contact M/I Homes, Inc. Phillip G. Creek, Senior Vice President and Chief Financial Officer, (614) 418-8011 Ann Marie W. Hunker, Vice President and Corporate Controller, (614) 418-8225 investorrelations@mihomes.com M/I Homes, Inc. and Subsidiaries Consolidated Statements of Income (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue $235,647 $311,794 $460,106 $570,849 Net (loss) income $ (40,179 ) $18,281 $ (37,949 ) $34,659 Net (loss) income available to common shareholders $ (42,617 ) $ 18,281 $ (40,387 ) $ 34,659 Earnings per share Basic $ (3.05 ) $ 1.31 $ (2.89 ) $ 2.47 Diluted $ (3.05 ) $ 1.29 $ (2.89 ) $ 2.43 Weighted average shares outstanding Basic 13,975 13,973 13,959 14,042 Diluted 13,975 14,174 13,959 14,247 M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue $235,647 $311,794 $460,106 $570,849 Gross margin (15,514 ) 85,986 32,079 156,675 General and administrative expense 27,074 29,358 48,838 49,557 Selling expense 19,622 22,952 37,601 43,865 Operating income (62,210 ) 33,676 (54,360 ) 63,253 Interest expense 3,015 4,191 7,266 7,352 (Loss) income before income taxes (65,225 ) 29,485 (61,626 ) 55,901 Income tax (benefit) provision (25,046 ) 11,204 (23,677 ) 21,242 Net (loss) income (40,179 ) 18,281 (37,949 ) 34,659 Preferred stock dividend 2,438 - 2,438 - Net(loss) income available to common shareholders $ (42,617 ) $ 18,281 $ (40,387 ) $ 34,659 Revenue: Housing revenue $227,161 $301,869 $441,118 $549,859 Land revenue 4,703 2,772 9,069 4,422 Other (1,012 ) 1,110 (228 ) 4,797 Total homebuilding revenue 230,852 305,751 449,959 559,078 Financial services revenue 4,795 7,139 10,147 14,126 Eliminations - (1,096 ) - (2,355 ) Total revenue $235,647 $ 311,794 $460,106 $570,849 Additional Information: Average closing price $ 301 $ 306 $ 303 $ 302 Housing gross margin percentage (7.9 )% 25.8 % 5.2 % 25.6 % Land gross margin percentage (44.0 )% 35.5 % (12.4 )% 25.7 % Land gross margin dollars $ (2,068 ) $ 983 $ (1,126 ) $ 1,136 Financial services pre-tax income $ 2,188 $ 4,253 $ 4,838 $ 8,320 Land, Lot and Investment in Unconsolidated Subsidiaries Impairment by Region: Midwest $ 7,129 $ - $ 6,889 $ - Florida 32,318 - 32,625 - Mid-Atlantic 26,613 - 27,691 - Total Impairment $ 66,060 $ - $ 67,205 $ - Abandonments by Region: Midwest $ - $ 226 $ 22 $ 246 Florida 825 1,354 1,828 1,466 Mid-Atlantic 16 229 46 238 Total Abandonments $ 841 $ 1,809 $1,896 $ 1,950 M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 EBITDA (1) $15,859 $ 37,804 $ 31,899 $ 70,913 Interest incurred – net of fee amortization $ 8,522 $ 11,134 $ 18,224 $ 20,389 Interest amortized to cost of sales $ 3,640 $ 1,081 $ 7,036 $ 1,938 Depreciation and amortization $ 1,943 $ 1,589 $ 3,868 $ 3,134 Non-cash charges $72,850 $ 2,243 $ 76,026 $3,293 Cash provided by (used in) operating activities $ 9,241 $(39,875 ) $ 62,437 $(137,280 ) Cash used in investing activities $ (3,969 ) $(3,573 ) $ (6,203 ) $ (11,968 ) Cash provided by (used in) financing activities $ (7,159 ) $33,876 $ (65,402 ) $ 124,874 Units: New contracts 688 764 1,630 1,901 Homes delivered 755 987 1,459 1,819 (1) Earnings before interest, taxes, depreciation and amortization ("EBITDA") is defined, in accordance with our credit facility, as net income, plus interest expense (including interest amortized to land and housing costs), income taxes, depreciation, amortization and non-cash charges, minus interest income. June 30, 2007 2006 Backlog: Units 1,694 2,889 Aggregate sales value (million) $ 554,000 $1,025,000 Average sales price $ 327 $ 355 June 30, 2007 2006 Balance Sheet and Operating Data: Unrestricted cash/cash held in escrow $ 16,013 $17,554 Homebuilding inventory: Lots, land and land development costs $ 643,016 $ 862,396 Land held for sale 55,095 - Homes under construction 383,490 410,544 Land purchase deposit 5,139 10,987 Other 41,623 16,842 Total homebuilding inventory $1,128,363 $1,300,769 Total assets $1,359,523 $1,475,102 Homebuilding debt $ 470,610 $ 652,584 Shareholders’ equity $ 675,617 $ 610,976 Total book value per share $ 48.10 $ 43.98 Book value per common share $ 40.98 $ 43.98 Homebuilding net debt/capital ratio 40 % 50 % M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data Land Position Summary June 30, 2007 June 30, 2006 Lots Lots Under Lots Lots Under Owned Contract Total Owned Contract Total Midwest Region 6,820 504 7,324 8,175 3,262 11,437 Florida Region 8,390 351 8,741 8,992 1,644 10,636 Mid-Atlantic Region 2,413 1,163 3,576 3,180 1,704 4,884 Total 17,623 2,018 19,641 20,347 6,610 26,957
